PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/022,367
Filing Date: 28 Jun 2018
Appellant(s): Tommaso D'Ippolito et al.



__________________
Lawrence A. Baratta, Jr.
Registration No. 51,310
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/02/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”The following ground(s) of rejection are applicable to the appealed claims.Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Perry (US20050198247) in view of Swinkels (US20160050470).
(2) Response to Argument 
Appellant’s arguments filed on 11/02/2020have been fully considered but they are not persuasive.
Appellant argues there is no prima facie case of obviousness as the cited references fail to teach or suggest all limitations in the claims
As per point (1), appellant argues that the Perry reference fails to teach or suggest the claim limitations, “wherein the GUI comprises both a network map which provides a topological view of a plurality of sites of the network and a subway view which provides a detailed device-level view which is more granular than the network map” and “update the GUI to highlight one or more of the sites associated with the selected service in the network map”.
Examiner respectfully disagrees. Appellant’s specification (17) discloses a GUI which provides a topological network map with detailed device level views of network components.

 With regards to claim limitation, “wherein the GUI comprises both a network map which provides a topological view of a plurality of sites of the network and a subway view which provides a detailed device-level view which is more granular than the network map”, Perry similarly discloses (0023) granular view of each network device; (0202) network map; (0344) graphical user interfaces (GUIs); views of network; (0375) resource group maps with managed devices. Perry further discloses (0065/0209/0462) a network management system comprising a graphical user interface and a model representing network elements in multiple networks. Perry further discloses (0023/0202/0375) network management system which provides a user access to network maps of managed network element by allowing a detailed view of network devices and/or elements through a user interface (GUI). Perry’s teaching of a network management system provides a user with access to a detail a network model and a map of multiple network elements across different sites; therefore the examiner believes on the previous office action and prior art combination of Perry in view of Swinkels does teach or suggest the appellant’s claimed limitation, “wherein the GUI comprises both a network map which provides a topological view of a plurality of sites of the network and a subway view which provides a detailed device-level view which is more granular than the network map”
As per point (2) Appellant further argues that the prior art of record fails to teach or suggest claim limitation “update the GUI to highlight one or more of the sites associated with the selected service in the network map”.
 Examiner respectfully disagrees. Appellant’s specification discloses (17) an update to a GUI to highlight a service selection received from a user.
Perry similarly discloses (0053/0240/0242) receiving a  selection from the user; GUI, highlights components; GUI may also include a service window, displaying current  service (0340/0386) GUI updating the user interface regarding network changes regarding a user selection of services/resources, (0240/0244/0277) viewing and highlighting resources, selections and network paths with the use of a user interface. Perry’s teaching of a user interface such as a graphical user interface for managing network elements, the interface allows a user to request and/or make selections then highlight selections and element while viewing actions/inputs. The system discloses (0235) also provide the user status indicators regarding updates and modifications. Therefore the examiner believes that the combination of Perry in view of Swinkels does teach or suggest the appellant’s claim limitation, update the GUI to highlight one or more of the sites associated with the selected service in the network map”. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.W. /Examiner, Art Unit 2454                                                                                                                                                                                                        
Conferees:
/Brian Whipple/
Primary Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.